772 F.2d 906
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ANGELO LEE CROSS, PLAINTIFF-APPELLANT,v.VICTOR MATIBAG AND KIMBERLY MATIBAG, DEFENDANTS-APPELLEES.
NO. 85-5582
United States Court of Appeals, Sixth Circuit.
8/23/85

W.D.Ky.
APPEAL DISMISSED
ORDER
BEFORE:  MERRITT, MARTIN and CONTIE, Circuit Judges.


1
This matter is before the Court upon consideration of the motion of the appellant for appointment of counsel.


2
It appears from the file that the judgment was entered March 6, 1985.  The notice of appeal filed on June 24, 1985, was 80 days late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.  Although the notice of appeal requested an extension of time for filing the document, the document was filed outside the extension period provided by Rule 4(a)(5), Federal Rules of Appellate Procedure, and the district court was without authority to grant an extension.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First Nat. Bank and Trust Co. of Marquette, 717 F.2d 1016 (6th Cir. 1983).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be and it hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.


5
It is further ORDERED that the motion for appointment of counsel be and hereby is denied.